Exhibit 10.1

SUPPORT AGREEMENT

This Support Agreement (this “Agreement”) is dated as of March 31, 2009, among
Fidelity National Information Services, Inc., a Georgia corporation (“Parent”),
Cars Holdings, LLC, a Delaware limited liability company and a wholly owned
Subsidiary of Parent (“Merger Sub”), WPM, L.P., a Delaware limited partnership
(the “Shareholder”), and solely for the purpose of Sections 4.4, 6.16 and 6.17,
Metavante Technologies, Inc., a Wisconsin corporation (the “Company”).

RECITALS

A. Concurrently with the execution of this Agreement, Parent, Merger Sub and the
Company have entered into an Agreement and Plan of Merger (the “Merger
Agreement”), which provides, among other things and subject to Section 1.1 of
the Merger Agreement, for the Merger of the Company with and into Merger Sub,
upon the terms and subject to the conditions set forth therein.

B. As of the date hereof and for so long as this Agreement remains in effect,
the Shareholder is the record and Beneficial Owner of at least 29,784,274 shares
of Company Common Stock.

C. As a condition to Parent’s willingness to enter into and perform its
obligations under the Merger Agreement, the Shareholder has agreed to enter into
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:

I            CERTAIN DEFINITIONS

1.1. Capitalized Terms. Capitalized terms used in this Agreement and not defined
herein have the meanings ascribed to such terms in the Merger Agreement.

1.2. Other Definitions. For the purposes of this Agreement:

“Beneficial Owner” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities (as determined pursuant
to Rule 13d-3 under the Exchange Act (disregarding the reference to “within
sixty days” in Rule 13d-3(d)(1)(i))); provided, however, with respect to the
Shareholder, Beneficial Ownership shall not include shares of Company Common
Stock which the Shareholder has the right to receive pursuant to the Metavante
Stock Purchase Right Agreement until such shares are actually issued to the
Shareholder.

“Company Common Stock” means common stock, par value $0.01 per share, of the
Company, and including for purposes of this Agreement all shares or other voting
securities into which shares of Company Common Stock may be reclassified,
sub-divided, consolidated or converted and any rights and benefits arising
therefrom (including any dividends or distributions of securities which may be
declared in respect of the shares of Company Common Stock).



--------------------------------------------------------------------------------

2

 

“Parent Shareholders Agreement” means that certain Shareholders Agreement, dated
as of the date hereof, by and among Parent and Shareholder, as the same may be
amended from time to time.

“Parent Stock Purchase Right Agreement” means that certain Stock Purchase Right
Agreement, dated as of the date hereof, by and among Parent, Shareholder and,
solely for the purpose of Sections 5.1, 5.8 and 5.10 thereof, the Company, as
the same may be amended from time to time.

“Representative” means, with respect to any particular Person, its officers,
directors, employees, partners, investment bankers, attorneys, accountants,
agents or other advisors or representatives.

“Transfer” means, with respect to a security, the sale, grant, assignment,
gift-over, transfer, pledge, hypothecation, encumbrance, assignment,
constructive sale, or other disposition of such security or the Beneficial
Ownership thereof (including by merger (other than pursuant to the Merger) or by
operation of Law), or the entry into of any Contract to effect any of the
foregoing, including, for purposes of this Agreement, the transfer or sharing of
any voting power of such security.

II            SUPPORT OBLIGATIONS OF THE SHAREHOLDER

2.1. Agreement to Vote. The Shareholder irrevocably and unconditionally agrees
that from and after the date hereof, at any meeting (whether annual or special,
and at each adjourned or postponed meeting) of shareholders of the Company,
however called, or in connection with any written consent of the Company’s
shareholders, the Shareholder will (a) appear at each such meeting or otherwise
cause all of the Owned Shares to be counted as present thereat for purposes of
calculating a quorum, and respond to each request by the Company for written
consent, if any, and (b) vote (or consent), or cause to be voted (or validly
execute and return and cause consent to be granted with respect to), all of the
Shareholder’s shares of Company Common Stock (and all other voting securities of
or equity interests in the Company and any derivative or other contractual
arrangements giving the Shareholder or any of its Affiliates (provided that for
purposes of this Agreement, “Affiliates” shall not include any “portfolio
company” (as such term is customarily used among private equity investors) that
may be deemed to be an “Affiliate” of the Shareholder) the ability to exercise
voting rights with respect to shares of Company Common Stock) Beneficially Owned
by the Shareholder as of the applicable record date (together with any Company
Common Stock that the Shareholder may acquire after the date hereof, including
pursuant to the Metavante Stock Purchase Right Agreement or the Shareholders
Agreement (as hereinafter defined), the “Owned Shares”) (i) in favor of the
Merger, the execution and delivery by the Company of the Merger Agreement and
the adoption and approval of the Merger Agreement and the terms thereof, in
favor of each of the other actions contemplated by the Merger Agreement and in
favor of any action in furtherance of any of the foregoing (in each case whether
or not recommended by the Board of Directors of the Company) and (ii) against
(A) any Acquisition Proposal or any proposal relating to an Acquisition
Proposal, (B) any merger agreement or merger (other than the Merger Agreement
and the Merger), consolidation, combination, material business transaction or
legal or regulatory action, sale of assets, reorganization, recapitalization,
dissolution, liquidation or winding up of or by the Company or



--------------------------------------------------------------------------------

3

 

any of its Subsidiaries, or (C) any amendment of the Company’s articles of
incorporation or by-laws that, in the case of each of the foregoing clauses
(A) through (C) would (1) impede, frustrate, prevent or nullify any provision of
this Agreement, the Merger Agreement or the Merger, (2) result in a breach in
any respect of any covenant, representation, warranty or any other obligation or
agreement of the Company under the Merger Agreement, or (3) change in any manner
the voting rights of the Owned Shares. The Shareholder shall not commit or agree
to take any action inconsistent with the foregoing. Except as set forth in this
Section 2.1, nothing in this Agreement shall limit the right of the Shareholder
to vote in favor of, against or abstain with respect to any matter presented to
the Company’s shareholders, including in connection with the election of
directors proposed by the Company or Parent or Merger Sub or by a third party
not in connection with an Acquisition Proposal proposed by such third party.

2.2. No Solicitation. The Shareholder agrees that it shall not (and shall not
permit any representative or Affiliate of the Shareholder to), directly or
indirectly, (a) initiate, solicit, facilitate or encourage (including by way of
furnishing information), or take any other action designed to facilitate, any
inquiries or proposals that, if consummated, would constitute an Alternative
Transaction, or participate in any discussions or negotiations regarding an
Alternative Transaction or potential Alternative Transaction, or enter into any
agreement regarding any Alternative Transaction, or (b) in any manner
participate in a “solicitation” (as such term is used in the rules of the SEC)
of proxies or powers of attorney or similar rights to vote with respect to the
voting of, any shares of Company Common Stock intended to facilitate any
Acquisition Proposal. The Shareholder will immediately cease and cause to be
terminated any existing discussions or negotiations with any Persons conducted
prior to the date of this Agreement with respect to any of the foregoing.

2.3. Restrictions on Transfer, Etc. Except as provided for herein, the
Shareholder agrees from and after the date hereof not to (a) tender into any
tender or exchange offer or otherwise directly or indirectly Transfer any Owned
Shares (or any rights, options, warrants or other derivative securities to
acquire Company Common Stock), or (b) grant or agree to grant any proxy or power
of attorney with respect to the Owned Shares, deposit the Owned Shares into a
voting trust, enter into a voting agreement or arrangement with respect to any
of the Owned Shares or otherwise restrict the ability of the Shareholder freely
to exercise all voting rights with respect thereto. Any action attempted to be
taken in violation of the preceding sentence will be null and void. The
Shareholder authorizes Parent to request the Company to notify the Company’s
transfer agent that there is a stop transfer order with respect to all of the
Owned Shares and that this Agreement places limits on the voting of the Owned
Shares.

2.4. Proxies. The Shareholder hereby revokes any and all previous proxies
granted with respect to the Owned Shares.

2.5. Shareholder Capacity. Nothing contained in this Agreement shall restrict,
limit or prohibit any affiliate or representative of the Shareholder from
exercising his or her fiduciary duties in his or her capacity solely as a
director of the Company.



--------------------------------------------------------------------------------

4

 

III            REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Shareholder. The Shareholder
represents and warrants to Parent, Merger Sub and the Company as of the date of
this Agreement and as of the date of any meeting of shareholders of the Company
and as of the date of the execution of any written consent of the shareholders
of the Company, as follows:

(a) The Shareholder has the requisite capacity and authority to execute and
deliver this Agreement and to consummate the transaction contemplated hereby.
This Agreement has been duly and validly executed and delivered by the
Shareholder and, assuming this Agreement constitutes a legal, valid and binding
agreement of Parent, Merger Sub and the Company, constitutes a legal, valid and
binding agreement of the Shareholder enforceable by Parent, Merger Sub and the
Company against the Shareholder in accordance with its terms, except as the same
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
Laws now or hereafter in effect relating to creditors’ rights generally and
subject to general principles of equity.

(b) The Shareholder is the record and Beneficial Owner, free and clear of any
Liens of the Owned Shares (which number of Owned Shares as of the date hereof is
set forth in the second recital hereto) and any Owned Shares acquired by the
Shareholder after the date hereof, and has full, unrestricted and sole power to
dispose of and vote all of, and has not granted any proxy inconsistent with this
Agreement that is still effective or entered into any voting or similar
agreement with respect to, the Owned Shares; provided, however, the Owned Shares
are subject to the Shareholders Agreement. The Owned Shares are the only voting
securities or interests in the Company Beneficially Owned or held of record by
the Shareholder and, except as provided in the Shareholders Agreement and the
Metavante Stock Purchase Right Agreement and except for the Owned Shares and the
shares of and options for shares of Company Common Stock owned by or granted to
affiliates of the Shareholder who are directors of the Company, the Shareholder
and its Affiliates do not Beneficially Own or have any right to acquire (whether
currently, upon lapse of time, following the satisfaction of any conditions,
upon the occurrence of any event or any combination of the foregoing), any
shares of Company Common Stock or any securities convertible into shares of
Company Common Stock (including options to purchase Company Common Stock).

(c) None of the execution and delivery of this Agreement by the Shareholder, the
consummation by the Shareholder of the transactions contemplated hereby or
compliance by the Shareholder with any of the provisions hereof (i) requires any
consent or other authorization, approval or permit of, or filing with or
notification to, any Governmental Entity or any other Person by the Shareholder,
except for (A) filings required under the securities laws, including Sections
13(d) and 16 of the Exchange Act, (B) as contemplated by the Merger Agreement,
and (C) any consents, approvals, filings or notices required under the HSR Act
and the termination or expiration of any applicable waiting period thereunder,
(ii) results in a violation or breach of, or constitutes (with or without notice
or lapse of time or both) a default (or gives rise to any third party right of
termination, cancellation, material modification or acceleration) under any of
the terms, conditions or provisions of any Contract to which the Shareholder is
a party or by which the Shareholder or any of the Shareholder’s properties or
assets (including the Owned Shares) may be bound, (iii) violates any Order or
Law applicable to the Shareholder or any of the



--------------------------------------------------------------------------------

5

 

Shareholder’s properties or assets (including the Owned Shares), or (iv) results
in a Lien upon any of the Shareholder’s properties or assets (including the
Owned Shares), except for violations, breaches, defaults or Liens as would not
prevent, impede or delay the performance by the Shareholder of its obligations
hereunder or impose any greater than nominal liability or obligation on the
Company or Parent or any Subsidiaries or Affiliates thereof.

(d) The Shareholder, as of the date hereof, is not engaged in discussions or
negotiations with any party with respect to any Acquisition Proposal.

IV            ADDITIONAL COVENANTS OF THE SHAREHOLDER

4.1. Additional Shares. The Shareholder hereby agrees, while this Agreement is
in effect, to promptly notify Parent in writing of the number of any additional
shares of Company Common Stock or other securities of the Company or other
derivative or contractual arrangements with respect to which Beneficial
Ownership is acquired by the Shareholder, if any, after the date hereof (and,
for the avoidance of doubt, the Shareholder agrees that any such additional
shares shall be, for purposes of this Agreement, “Owned Shares”); provided that
filings made by the Shareholder pursuant to Sections 13(d) and 16 of the
Exchange Act shall constitute notice for purposes of this Section 4.1.

4.2. Disclosure. The Shareholder hereby authorizes Parent, Merger Sub and the
Company to publish and disclose in any announcement or disclosure required by
the SEC and in the Joint Proxy Statement and the Form S-4 the Shareholder’s
identity and ownership of the Owned Shares and the nature of the Shareholder’s
obligation under this Agreement.

4.3. Non-Interference; Further Assurances. Subject to Section 2.5, the
Shareholder shall not make any statements, publicly or privately, involving one
or more third parties, that are intended to be materially adverse to the Merger
Agreement and the transactions contemplated by the Merger Agreement (including
the Merger) or intended to cause such third parties to vote, or knowingly
encourage other Persons (including but not limited to Shareholder’s “portfolio
companies”) to vote, in any manner inconsistent with the Shareholder’s
obligations under Section 2.1; provided, however, that this Section 4.3 shall in
no event require the Shareholder to make any public or private statements to
third parties regarding the Merger Agreement and the transactions contemplated
by the Merger Agreement. The Shareholder agrees to execute and deliver such
additional documents and to take such further actions as necessary or reasonably
requested by Parent or Merger Sub to comply with the rights and obligations set
forth in this Agreement.

4.4. Shareholders Agreement. For the avoidance of doubt, effective as of the
Effective Time, each of the Company and the Shareholder hereby waives all rights
it has under the Shareholders Agreement, dated as of November 1, 2007, between
the Company and the Shareholder, as amended (the “Shareholders Agreement”), and
the Shareholders Agreement shall be deemed terminated and be of no further force
or effect. The Company’s entry into this Agreement shall constitute the written
request in advance by the Company’s Board of Directors to the Shareholder to
enter into and comply with the terms of this Agreement, as contemplated by
Section 3.2(a) of the Shareholders Agreement.



--------------------------------------------------------------------------------

6

 

V            TERMINATION

5.1. Termination. This Agreement shall automatically terminate and be of no
further force or effect upon the earliest to occur of (i) the date upon which
the Merger Agreement shall have been terminated in accordance with its terms,
(ii) the date upon which the Merger shall become effective or (iii) the date of
any amendment, modification, change or waiver to the Merger Agreement executed
after the date hereof that results in a decrease in the Exchange Ratio
(including any such decrease coupled with a replacement of such decreased amount
with cash consideration) or the Merger Consideration.

5.2. Effect of Termination. Upon termination of this Agreement, except for any
rights any party may have in respect of any breach by any other party of its
obligations hereunder, none of the parties hereto shall have any further
obligation or liability hereunder.

VI            GENERAL

6.1. Notices. All notices shall be in writing and shall be deemed given (i) when
delivered personally, (ii) when telecopied (which is confirmed) or (iii) when
dispatched by a nationally recognized overnight courier service to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice): (a) if to the Shareholder, to the address set forth
below the Shareholder’s name on the signature page hereto, and (b) if to Parent,
Merger Sub or the Company, in accordance with Section 9.4 of the Merger
Agreement, or to such other Persons, addresses or facsimile numbers as may be
designated in writing to each other party hereto by the Person entitled to
receive such communication as provided above.

6.2. No Third Party Beneficiaries. Except as specifically set forth herein, this
Agreement is not intended to confer any rights or remedies upon any Person other
than the parties to this Agreement.

6.3. Governing Law. This Agreement and any controversies arising with respect
hereto shall be construed in accordance with and governed by the law of the
State of Delaware (without regard to principles of conflict of laws that would
apply the law of another jurisdiction).

6.4. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated. Upon such determination that any term, provision, covenant or
restriction of this Agreement is invalid, void, unenforceable or against
regulatory policy, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

6.5. Assignment. The provisions of this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and assigns; provided, however, that none of the parties hereto may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the prior written consent of the other



--------------------------------------------------------------------------------

7

 

parties (provided that the Company’s consent shall only be needed with respect
to any assignment of the Shareholder’s rights or obligations with respect to
Sections 4.4, 6.16 and 6.17) and any attempted assignment without such consent
shall be null and void without effect; and provided, further, however, that
Parent may assign its respective rights or obligations hereunder to any direct
or indirect wholly owned Subsidiary of Parent (or any successor thereto) without
the prior written consent of the parties hereto.

6.6. Interpretation. For the purposes of this Agreement, (i) words in the
singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender as the context requires,
(ii) the terms “hereof”, “herein”, and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Article,
Section, paragraph references are to the Articles, Sections, paragraphs to this
Agreement unless otherwise specified, (iii) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified, (iv) the word “or” shall not be exclusive, (v) provisions shall
apply, when appropriate, to successive events and transactions, (vi) unless
otherwise specified, all references to any period of days shall be deemed to be
to the relevant number of calendar days. The Article, Section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted. References to a Person will refer to its predecessors
and successors and permitted assigns.

6.7. Amendments. This Agreement may not be amended, changed, supplemented or
otherwise modified except by written agreement signed by Parent, Merger Sub, the
Shareholder and the Company.

6.8. Waiver. The failure of any party to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other party with such party’s
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of such
party’s right to exercise any such or other right, power or remedy or to demand
such compliance.

6.9. Fees and Expenses. Except as set forth in that certain letter agreement,
dated the date hereof, between the Shareholder and the Company, each party is
responsible for its own fees and expenses (including the fees and expenses of
financial consultants, investment bankers, accountants and counsel) in
connection with the entry into of this Agreement and the consummation of the
transactions contemplated hereby.

6.10. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement.



--------------------------------------------------------------------------------

8

 

6.11. Remedies Cumulative. Except as otherwise provided in this Agreement, any
and all remedies expressly conferred upon a party to this Agreement will be
cumulative with, and not exclusive of, any other remedy contained in this
Agreement, at law or in equity. The exercise by a party to this Agreement of any
one remedy will not preclude the exercise by it of any other remedy.

6.12. Counterparts; Effectiveness; Execution. This Agreement may be executed in
any number of counterparts, all of which are one and the same agreement. This
Agreement will become effective when each party to this Agreement has received
counterparts signed by all of the other parties. This Agreement may be executed
by facsimile signature by any party and such signature is deemed binding for all
purposes hereof, without delivery of an original signature being thereafter
required.

6.13. Specific Performance. The parties hereby agree that irreparable damage to
the other party would occur, damages would be difficult to determine and would
be an insufficient remedy and no other adequate remedy would exist at law or in
equity, in each case in the event that any provision of this Agreement were not
performed by the parties hereto in accordance with its specific terms or were
otherwise breached. Each party hereby waives any defenses based on the adequacy
of any other remedy, whether at law or in equity, that might be asserted as a
bar to the remedy of specific performance of any of the terms or provisions
hereof or injunctive relief in any action brought by another party hereto.
Accordingly, the parties acknowledge and hereby agree that in the event of any
breach by a party hereto of any of its covenants or obligations set forth in
this Agreement, the other party shall be entitled (in addition to any other
remedy that may be available at law or in equity, including monetary damages) to
obtain (i) a decree or order of specific performance to enforce the observance
and performance of such covenant or obligation, and (ii) an injunction
restraining such breach or threatened breach. Any requirements for the securing
or posting of any bond with such remedy are waived.

6.14. Submission to Jurisdiction. The parties to this Agreement agree that any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated by this Agreement shall be brought in any federal or state court
located in the state of Delaware, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. The parties to this
Agreement agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 6.1 or in such other
manner as may be permitted by applicable Laws, will be valid and sufficient
service thereof.

6.15. Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any Action arising out of or relating to this Agreement or the transactions
contemplated by this Agreement. Each party to this Agreement certifies and
acknowledges that (a) no representative of any other party has represented,
expressly or otherwise, that such other



--------------------------------------------------------------------------------

9

 

party would not seek to enforce the foregoing waiver in the event of an Action,
(b) such party has considered the implications of this waiver, (c) such party
makes this waiver voluntarily, and (d) such party has been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 6.15.

6.16. Shareholders Agreement. The Company acknowledges that the execution and
delivery of this Agreement by the Shareholder, the consummation by the
Shareholder of the transactions contemplated hereby or compliance by the
Shareholder with any of the provisions hereof does not conflict with or
otherwise violate the terms of the Shareholders Agreement including, but not
limited to, Section 3.2 thereof.

6.17. Antitrust Matters. Each of Parent, Merger Sub and the Company shall
(a) cooperate with Stockholder and its affiliates, including, without
limitation, Warburg Pincus & Co., in connection with the filing by the
Shareholder and/or its affiliates of any necessary documentation required to
effect all approvals, clearances and authorizations of all Governmental Entities
pursuant to the HSR Act, including Notification and Report Forms required under
the HSR Act, in connection with the transactions contemplated by this Agreement,
the Merger Agreement (including the Merger), the Parent Stock Purchase Right
Agreement and/or the Parent Shareholders Agreement and (b) supply as promptly as
practicable any additional information and documentary material that may be
requested by such Governmental Entities.

[Rest of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed as
of the date first above written.

 

FIDELITY NATIONAL INFORMATION SERVICES, INC. By:  

/s/ Lee A. Kennedy

Name:   Lee A. Kennedy Title:   President and Chief Executive Officer

[SIGNATURE PAGE TO SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

CARS HOLDINGS, LLC By:  

/s/ Ronald D. Cook

Name:   Ronald D. Cook Title:   Executive Vice President, General
Counsel and Corporate Secretary

[SIGNATURE PAGE TO SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

METAVANTE TECHNOLOGIES, INC.

(Solely for the purpose of Sections 4.4, 6.16 and 6.17)

By:  

/s/ Donald W. Layden, Jr.

Name:

 

Donald W. Layden, Jr.

Title:

 

Senior Executive Vice President

[SIGNATURE PAGE TO SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

WPM, L.P. By:   WPM GP, LLC, its general partner By:  

/s/ James Neary

Name:   James Neary Title:   Managing Director

 

Notice Address: c/o Warburg Pincus & Co. 466 Lexington Avenue New York, NY 10017
Attn: James Neary Facsimile: (212) 878-9351

with a copy to (which shall not constitute notice):

 

Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, NY 10019 Attn:  
Steven J. Gartner, Esq.   Robert T. Langdon, Esq.

Facsimile: (212) 728-8111

[SIGNATURE PAGE TO SUPPORT AGREEMENT]